EXHIBIT 10.6

 

April 18, 2005

 

Mr. Charles Constanti

226 Palm Drive

Piedmont, CA 94610

 

Dear Charles:

 

The Compensation Committee of the Board of Directors has approved the following
provisions for severance payments and accelerated vesting of your stock
option(s) that will take effect in the event that your employment terminates
following certain changes in the control of Netopia, Inc. (the “Company”).

 

1. Definitions. For all purposes hereunder, the following terms shall be defined
as specified below:

 

(a) The term “Change in Control” shall mean any transaction or series of related
transactions (including but not limited to any merger, acquisition or other
reorganization):

 

(i) in which the ownership of more than 50% of the voting power of the Company
is transferred;

 

(ii) resulting in a sale, transfer or other disposition of a substantial
quantity of the assets of the Company; or

 

(iii) resulting in the successful acquisition of thirty percent (30%) or more of
the Company’s outstanding voting stock pursuant to a third-party tender or
exchange offer.

 

(b) The term “Involuntary Termination” shall mean the termination of your
employment with the Company:

 

(i) involuntarily upon your dismissal; or

 

(ii) voluntarily or involuntarily following (a) a change in your position with
the Company which materially reduces your level of responsibility, (b) a
reduction of at least 10% in your base compensation or at least 20% in your
potential bonus compensation, or (c) a change in your place of employment to a
county outside of Alameda, San Francisco or Contra Costa counties, provided and
only if the change(s) or reduction(s) are effected without your written
concurrence. For purposes of this subparagraph, a “change in your place of
employment” shall be considered to have occurred if you are required to be
present at a location outside of the identified counties (i) more than once per
week if such location is in San Mateo, Marin or Santa Clara counties, or (ii)
more than once per month if such location is anywhere else.



--------------------------------------------------------------------------------

(c) The term “Termination for Cause” shall mean an Involuntary Termination
effected by reason of your having engaged in fraud, acts of dishonesty or in any
other illegal or intentional misconduct adversely affecting the business or
reputation of the Company in a material manner.

 

2. Severance Payments and Accelerated Vesting of Shares. Should there occur any
Involuntary Termination, other than a Termination for Cause, within twelve (12)
months following a Change in Control of the Company, then:

 

(a) Commencing on the effective date of such Involuntary Termination, you will
receive twelve (12) consecutive monthly payments, each equal to your base
monthly salary in effect immediately prior to such Involuntary Termination,
along with all other benefits allowed by applicable law, including without
limitation medical benefits (subject to all applicable deductibles and
co-payments), life insurance and car allowances. In addition, you will receive
your full target bonus for the fiscal year in which the Involuntary Termination
occurred, prorated to the effective date of the Involuntary Termination. These
amounts shall be subject to all applicable local, state and federal withholding.

 

(b) Any stock option(s) held by you at the time of the Involuntary Termination
shall, as of the effective date of the Involuntary Termination, immediately vest
and become exercisable by an additional twelve (12) months of vesting, up to the
maximum vested amount of such grant(s).

 

3. Certain Conditions. In the event that you are notified prior to an imminent
Change of Control, or thereafter, that you may experience an Involuntary
Termination at some future date within the period following a Change of Control
specified in Section 2, your right to receive the benefits described above shall
be expressly subject to your continuing full time attendance at the Company or
other designated location and your full and complete cooperation and attention
in carrying out the duties assigned to you, in the sole reasonable discretion of
the President of the Company or his designee. Further, your right to continue to
receive the salary continuation payments described in Section 2 (a) will
terminate if it is determined by the Company that you are making disparaging or
defamatory remarks regarding the Company, any parent or subsidiary company, any
successor company, or any officer or director of any of them.

 

4. No Employment or Service Contract. Nothing in this Agreement shall confer
upon you any right to continue in the service of the Company for any period of
specific duration or interfere with or otherwise restrict in any way your right
or the right of the Company to terminate your employment at any time for any
reason whatsoever, with or without cause.

 

5. Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon the Company, its successors and assigns (including, without



--------------------------------------------------------------------------------

limitation, the surviving entity or successor party resulting from the Change in
Control) and shall be construed and interpreted under the internal laws of the
State of California. This Agreement shall not be assignable by you under any
circumstances. If for any reason, any provision or partial provision of this
Agreement is held invalid, such invalidity shall not affect the remainder of
said provision or any other provision of this Agreement not held so invalid, and
each such other provision, or portion thereof, shall, to the full extent
consistent with law, continue in full force and effect. This Agreement
supersedes all prior agreements, written or oral, between you and the Company
relating to the subject matter hereof; provided that in the event of any
conflict between any specific term or condition contained in your signed offer
letter and this letter, the signed offer letter will control. This Agreement may
not be changed in any respect except by a written agreement signed by both you
and the President and Chief Executive Officer of Netopia.

 

Please indicate your acceptance of the foregoing by signing both copies of this
letter in the space indicated below and returning one signed copy to the
Company. The other copy is for your records.

 

Sincerely,

/s/ Alan B. Lefkof

--------------------------------------------------------------------------------

Alan B. Lefkof

President and CEO

 

Accepted and agreed to:

/s/ Charles Constanti

--------------------------------------------------------------------------------

Charles Constanti